DETAILED ACTION
Claim Objections
Claims 4,6,14 objected to because of the following informalities:  “{math 1 etc]” and (inequality 2 etc.] should be removed from the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 all of the plural terms (i.e. first circuits, transformers, controllers etc) lack antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki U.S. 2009/0102395.
Regarding claim 1 (as broadly claimed) Iwasaki shows in figure 2:
A “high-voltage system” (high voltage being relative), comprising:
a first circuit 60 that includes a power source Vbat and a ground (note ground – not labeled but in the area of ‘C1);
a second circuit 100,210 (or other circuit such as 24,70) that is magnetically coupled to the first circuit via a transformer 10a,10b and includes a load (inherent electronic device—see paras 0004,0077) connected to the ground;
a controller 28 that is connected to the ground;
a third circuit that includes logic unit 30 and is connected to the second circuit 100,210 and the ground;
a first resistor R1 or R22 that is provided between a connection point at a ‘high’ potential end of
the second circuit and the ground; and
a second resistor R2 or R23 that is provided between a connection point at a ‘low’ potential end of the second circuit and the ground, 
Lacking in Iwasaki is a specific description that the second resistor R2 or R23 has a resistance value different from a resistance value of the first resistor R1 or R22.
Since Iwasaki does not require the resistance values of the first and second resistors to be equal one having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have used first and second resistors having different values in Iwasaki simply because a resistor of the required size is not available, or there is a need to dissipate only a certain amount of heat generated and/or to minimize the cost of resistors. 
Regarding claim 2, as broadly claimed, see the third circuit including the logic unit 30 and paras 0053-0054.
Regarding claim 3, as explained above, these limitations are met.
Regarding claim 7 as broadly claimed it would have been obvious to have connected the load (i.e. some electronic device etc.) to the second circuit via a cable to repel debris and moisture.  Although not applied see cable 81 in Van Weeiden et al. U.S. 2009/0020382.
Claim(s) 9,10,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki  as applied to claim 1 above, and further in view of Kramer et al. U.S. 2020/0139780.
Regarding claims 9,10 Iwasaki lacks stating that the control circuit could be used with an electrorheological damper.
However in paragraphs 0073 and 0077 Iwasaki seems to indicate the circuit could be applied to other electronically controlled devices.
Kramer is relied upon to show an electrorheological damper with a voltage control circuit (see figure 4) the object of which is to provide a suspension control apparatus capable of restraining an electrode of the electrorheological damper from being applied with a high voltage while a cylinder of the electrorheological damper is ungrounded.  This is to prevent a person servicing the damper from being injured.
Since Iwasaki indicates that the logic unit 30 is capable of current control (see paras 0053-0056) one having ordinary skill in the art before the invention was effectively filed would have found it obvious to have further modified Iwasaki so that it could be used with an electrorheological damper, as taught by Kramer, simply to reduce costs and electrical components.
Allowable Subject Matter
Claims 4-6,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13,14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



8/23/22